Citation Nr: 9917970	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  91-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes 
planus prior to April 6, 1992.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, evaluated as 10 percent disabling, after April 5, 
1992.


REPRESENTATION

Appellant represented by:	William G. Smith, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from August 1947 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Los Angeles, California. 

In October 1996, the Board rendered a decision from which the 
veteran appealed to the United States Court of Veterans 
Appeals [now known as the United States Court of Appeals for 
Veterans Claims] and hereinafter the Court.  In [citation redacted], the Court 
vacated the Board's decision and remanded the claim to the 
Board.


REMAND

As stated above, the Court vacated and remanded the Board's 
original October 1996 decision in part because the Board did 
not enforce the Court's 1998 decision of Stegall v. West, 11 
Vet. App. 268 (1998).  In that decision, along with the 
Court's decision of Talley v. Brown, 6 Vet. App. 72 (1993), 
the Court ruled that if the RO has not substantially complied 
with the directives of the Board's previous remand, the Board 
must return the case to the RO in order to ensure compliance 
with the terms of the remand.  In other words, the Court said 
that since the RO had not complied with various Board remands 
and because the Board did not compel the RO to follow the 
Board's remand directives, the Board's decision was vacated.  
The Board was further instructed to follow the precepts of 
Stegall and to return the claim to the RO.  Thus, in 
accordance with the precepts of Stegall, the claim is 
remanded to the RO.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
ascertain whether he has received any 
treatment since January 1995 for a foot 
disorder.  Any records so identified 
should be obtained by the RO and 
associated with the claims folder, and 
they should be reviewed in conjunction 
with the veteran's claim.  If no such 
records exist, it should be so noted in 
the claims folder.

2.  The veteran it to be afforded a 
special examination of his feet by an 
orthopaedist and a podiatrist.  If 
possible, said examinations should be 
accomplished by specialists who have not 
previously seen or treated the veteran.  
The examiners must review the medical 
history of the case including the service 
medical records and the treatment records 
of the veteran since 1990.  Upon 
completion of the examinations, the 
examiners must annotate the fact that 
they have reviewed said records.

The reports of examinations should 
include a detailed account of all 
manifestations of current foot pathology 
found to be present.  All necessary tests 
should be conducted, including diagnostic 
radiography such as x-rays, MRI, and CT 
scans which the examiner deems necessary.  
The examiners should review the results 
of any testing prior to completion of the 
reports.

If the examiners' current diagnosis 
conflicts with others of record, the 
examiners should provide an explanation, 
if possible, for the conflicting 
diagnoses.  The examiner should render an 
opinion about whether there is a 
relationship between the veteran's 
service-connected bilateral pes planus 
and any other foot disability from which 
the veteran now suffers.  For example, if 
the veteran has corns on his feet, the 
examiners should discuss whether the 
veteran's bilateral pes planus caused the 
corns and/or whether the bilateral pes 
planus has aggravated the corns.  See 
Allen v. Brown, 7 Vet. App 439 (1995).

The examination reports should include a 
description of the effect, if any, of 
pain on the function and movement of 
either foot in accordance with 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  For additional 
clarification of this point, see DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  Again, the 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
notified that he is free to furnish additional evidence and 
argument while the case is in remand status.  Booth v. Brown, 
8 Vet. App. 109 (1995).  If the decision remains unfavorable, 
he should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




